As Filed With the Securities and Exchange Commission on October 20, 2014 File Nos. 033-47508 and 811-06653 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 36 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 38 [ X ] (Check appropriate box or boxes.) THE JENSEN PORTFOLIO, INC. (Exact name of Registrant as Specified in Charter) 5300 Meadows Road, Suite 250 Lake Oswego, OR 97035 (Address of Principal Executive Office) (Zip Code) (503) 274-2044 (800) 221-4384 Registrant’s Telephone Number, including Area Code Robert D. McIver 5300 Meadows Road, Suite 250 Lake Oswego, OR 97035 (Name and Address of Agent for Service) Copy to: Brendan N. O’Scannlain Stoel Rives LLP Standard Insurance Center ifth Avenue, Suite 2600 Portland, OR97204-1268 It is proposed that this filing will become effective (check appropriate box) [X]immediately upon filing pursuant to paragraph (b) []on September 30, 2011 pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on (date) pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This PEANo.36 hereby incorporates PartsA, B and C from the Fund’s PEANo.35 on FormN-1A filed September 26, 2014.This PEANo.36 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.35. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 36 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 36 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lake Oswego and the State of Oregon, on the 20th day of October, 2014. THE JENSEN PORTFOLIO, INC. By: /s/ Robert D. McIver Robert D. McIver, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 36 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Val E. Jensen* Chairman and Director October 20, 2014 Val E. Jensen /s/ Robert D. McIver President October 20, 2014 Robert D. McIver (Chief Executive Officer) Brian S. Ferrie* Treasurer and Chief Compliance Officer October 20, 2014 Brian S. Ferrie (Principal Accounting Officer) Robert F. Zagunis* Vice President and Secretary October 20, 2014 Robert F. Zagunis Gary W. Hibler* Director October 20, 2014 Gary W. Hibler Robert E. Harold* Director October 20, 2014 Robert E. Harold Thomas L. Thomsen, Jr.* Director October 20, 2014 Thomas L. Thomsen, Jr. Roger A. Cooke* Director October 20, 2014 Roger A. Cooke Kenneth Thrasher* Director October 20, 2014 Kenneth Thrasher *By:/s/ Robert D. McIver Robert D. McIver, Attorney-In Fact as per Power of Attorney filed September 28, 2007. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
